DETAILED ACTION
This action is in response to the amendment filed on January 28, 2022.  The specification and claim 17 have been amended.  Claims 1-14, 16 and 17 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 16 and 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claim 17 under 35 U.S.C. 112(b) has been overcome by Applicant’s amendment.
Independent claims 1 and 6 are allowable for the reasons stated on pages 8-9 of the Office action mailed on September 7, 2021.
Independent claim 16 is allowable for substantially the same reasons stated on pages 9-10 of the Office action mailed on September 7, 2021, particularly the limitations regarding the fluid control system disposed between the fluid storage device and the piston chamber which includes a switchable valve and a one-way valve, wherein when the switchable valve is in the second mode, the switchable valve permits fluid 
Independent claim 17 is allowable for substantially the same reasons stated on pages 10-11 of the Office action mailed on September 7, 2021, particularly the limitations regarding the fluid control system disposed between the fluid storage device and the piston chamber which includes a switchable valve configured to inhibit fluid communication from the second inlet/outlet to the fluid storage device when a pressure of the piston chamber is less than a predetermined pressure.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656